 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES HERMAN HILL, Sr.,                            No. 2:18-cv-3168-EFB P
12                        Petitioner,
13           v.                                          ORDER
14    KEN CLARK,
15                        Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. He seeks leave to proceed in forma pauperis. He has not, however, filed his

19   application for leave to proceed in forma pauperis on the form used by this district. Accordingly,

20   petitioner will be provided the opportunity to submit the application on the appropriate form.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. The Clerk of the Court is directed to send petitioner a new Application to Proceed In

23                Forma Pauperis By a Prisoner.

24          2. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

25                support of his request to proceed in forma pauperis or the appropriate filing fee.

26          3. Petitioner’s failure to comply with this order may result in this action being dismissed.

27   Dated: December 18, 2018.

28
